Citation Nr: 0840311	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to July 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied service 
connection for spinal stenosis and degenerative disc disease 
lumbar spine (claimed as a back condition).

This case was previously before the Board in January 2007 and 
was remanded for further development.  The case has since 
been returned to the Board and is now ready for appellate 
review. 


FINDINGS OF FACT

1.	The evidence demonstrates that the veteran's spinal 
stenosis and degenerative disk disease developed many years 
after service.

2.	There is no competent medical evidence which relates the 
veteran's current back disabilities to his period of active 
service or to any disease or injury incurred in or aggravated 
during his active service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, February 
2007, and June 2007; a rating decision in August 2003; and a 
statement of the case in March 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
August 2008 supplemental statement of the case.  

The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal were requested.  Post-service medical records were 
obtained.  However, according to the National Personnel 
Records Center (NPRC), the veteran's service records were 
destroyed in a fire.  In such a situation, the Board has a 
heightened duty to assist a claimant in developing his claim.  
This duty includes the search for alternate medical records, 
as well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and to carefully 
consider resolving reasonable doubt in favor of the veteran.  
Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). 

Here, VA has made multiple efforts to obtain the veteran's 
service records.  Each of those requests received a negative 
response.  The appellant was duly informed of the 
unavailability of the records.  VA has obtained all of the 
available records and medical evidence in order to make 
adequate determinations as to this claim.  The Board finds 
that an examination is not required in this case because the 
evidence does not show any event or injury in service.  
38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that further 
attempts to locate the service records would be futile and VA 
has satisfied both the notice and duty to assist provisions 
of the law.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, such as arthritis and organic diseases of the 
nervous system, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet.App.143 (2001) (a discussion of all 
evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).   

During a hearing before the RO in March 2005, the veteran 
testified that he currently has a back condition, 
specifically spinal stenosis and degenerative disk disease, 
that began during his period of active service.  He claimed 
that he first "busted" his tailbone in July 1958 when he 
fell in a shower.  Later, while stationed in England, the 
veteran stated that he hurt his back after slipping on ice.  
The veteran claimed that he saw a doctor after each fall and 
was prescribed pain medications.  He stated that his back has 
been problematic since his separation from service. 

The veteran's service medical records are unavailable.  The 
medical evidence of record does not show that he was 
diagnosed with any back disability, or with any arthritis or 
organic disease of the nervous system affected the spine, 
within the applicable presumptive period following his 
separation from service.  38 C.F.R. § 3.309.  Therefore, the 
Board must determine whether the available evidence 
establishes a medical nexus between the veteran's spinal 
stenosis and degenerative disk disease and his military 
service.

The Board finds that a review of the record does not indicate 
that there is a link between the veteran's current back 
problems and service.  The first record showing that the 
veteran sought treatment for a back condition is dated May 
2001, almost 43 years following separation from service.  In 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, in May 2001, the veteran 
reported that he initially began having back problems in the 
1980s.  During an intake interview in November 2001, the 
veteran discussed both his military history and his back 
problems but did not mention any inservice injuries or 
otherwise indicate that his back conditions began service.  
Moreover, none of the veteran's treating physicians related 
his back condition to a fall or trauma of any kind, and no 
physician related any back disability to his service.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board, however, finds that 
the veteran's reported history of continued back problems 
since active service is inconsistent with the other evidence 
of record.  Post-service evidence does not reflect complaints 
of or treatment related to a back condition for approximately 
43 years following active service.  Therefore, the Board 
finds that the veteran's contentions have less probative 
value on the issue of continuity.

The Board has considered the veteran's statements and 
testimony at the RO hearing asserting a relationship between 
his current claim and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 
36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the finder of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24 (1991) (although interest may affect the credibility 
of testimony, it does not affect competency to testify).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Accordingly, 
in this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony). 

The evidence does not corrobortate that the veteran 
experienced any inservice injury to his back.  Furthermore, 
there is no competent evidence of record relating any current 
back disability to the veteran's service.  In addition, the 
evidence does not show that any arthritis of the spine or 
organic disease of the nervous system affecting the spine 
manifested to a compensable degree within one year following 
the veteran's separation from service.

Accordingly, the Board concludes that the preponderance of 
the competent and probative medical evidence of record is 
against a finding that the veteran's back disabilities had 
their onset in service or preexisted service and were 
permanently worsened therein.  Therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a back disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


